e sl ‘i bee tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service te_ge eo examination commerce ms dal dallas texas date oct employer_identification_number person to contact id number contact numbers voice fax last date for filing a petition with the tax_court uil code certified mail -return receipt requested dear this is a final_determination regarding your foundation classification this modifies our letter dated august 20xx in which we determined that you were an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code irc as a private_operating_foundation described in sec_4942 we have modified your foundation status to that of an organization described in sec_509 as a private non-operating foundation effective for tax years beginning january 20xx your tax-exempt status under sec_501 of the internal_revenue_code is not affected grantors and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records we previously provided you a report of examination explaining the proposed modification of your tax-exempt status at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on july 20xx you signed form_6018 consent to proposed action - sec_7428 inwhich you agreed to the modification of your foundation classification to a organization this is a final_determination letter with regard to your federal tax-exempt status under sec_501 of the code you are required to file form_990 pf return of private_foundation form_990 pf must be filed by the 15th day of the fifth month after the end of your annual accounting periods a penalty of dollar_figure a day is charged when a return is filed late unless there is a reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less in addition organizations with gross_receipts exceeding dollar_figure for any year will be charged a penalty of dollar_figure a day when a return is filed late however the maximum penalty charged cannot exceed dollar_figure these penalties may also be charged if a return is not complete so be sure your return is complete before you file it if you are subject_to the tax on unrelated_business_income under sec_511 of the code you must also file an income_tax return on form 990-t exempt_organization business income_tax return if you decide to contest this determination in court you must initiate a suit for a declaratory_judgment inthe united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the 91st day after the date this final_determination letter was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov_or call if you have any questions please call the contact person at the telephone number shown inthe heading of this letter thank you for your cooperation sincerely maria hooke director exempt_organizations examinations department of the treasury fa internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number employee id contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we propose modifying your foundation status under sec_509 of the internal_revenue_code code your exempt status under sec_501 of the code is still in effect if you accept our findings take no further action we will issue a final letter modifying your foundation status if you do not agree with our proposed modification of your foundation status you may provide additional information that you would like to have considered or you may submit a written appeal the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days from the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any letter rev catalog number 34811r proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to cail if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures publication publication report of examination letter rev catalog number 34811r schedule number or department of the treasury - internal_revenue_service form 886-a exhibit date name of taxpayer tax identification_number last digits year period ended december 20xx explanation of items final report issues continues to qualify as a sec_4942 private_operating_foundation whether exempt from federal_income_tax under sec_501 of the internal_revenue_code irc and should be reclassified as a private non-operating foundation under sec_509 facts filed form_1023 for exemption on may 20xx and was granted exemption as a c private_operating_foundation within the meaning of sec_4942on august 20xx with an reinstatement effective date of may 20xx was sent letter fo examination appointment and information_document_request transmittal on august 20xx with a response due_date of september 20xx provided a response dated october 20xx the response stated our activities include sending out fundraising letters fundraising emails maintaining fundraising website and facebook pages and conducting various events where we solicit donations typically fundraising begins in february of each year and continues through september each team member conducts fundraising operations on his or her own pace and they are conducted monthly from february through september the response further stated the majority of the funds raised by our organization are contributed to the which directs all of its fund to the in these funds are given to find a cure for cancer we also offer a dollar_figurex xxx scholarship annually which is given to a our organization is high school student in the name of died from colon cancer in 20xx stated on the form_1023 that they are a private_operating_foundation also stated in their determination application that they would provide individual grants and conduct fundraising activities through email personal and phone solicitations and also accept donations on their website completed schedule h of the form_1023 related to providing grants to individuals the attachment to the form_1023 states will e participate in the fight against cancer to raise money for the and the catalog number 20810w page www irs gov form 886-a rev schedule number or form 886-a name of taxpayer tax identification_number last digits year period ended department of the treasury - internal_revenue_service explanation of items date exhibit december 20xx _-e conduct fundraising activities that include direct solicitations silent auctions bowling parties band parties and other entertainment activities e e e sell tickets to their events and sells merchandise bearing the organization's logo donate funds raised to the provides a scholarship to a graduating senior at high school in the name of the form_990-pf return of private_foundation or sec_4947 trust treated as private_foundation filed for tax_year ending december 20xx listed total income of dollar_figurex xxx from contributions gifts grants etc the form listed total expenses of dollar_figurex xxx the expenses consisted of dollar_figurex xxx paid to the memorial scholarship and dollar_figurexxx of other unclassified expenses for cancer research dollar_figurex xxx for the the form_990-pf filed for tax_year ending december 20xx listed total revenue of dollar_figurexx xxx received from contributions gifts grants etc with dollar_figurexx xxx contributions paid out law sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides in order to be exempt as an organization described sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_4942 for purposes of this section the term operating_foundation means any organization - a which makes qualifying distributions within the meaning of paragraph or of subsection g directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all of the lesser_of - i its adjusted_net_income as defined in subsection f or ii its minimum_investment_return and catalog number 20810w page www irs gov form 886-a rev schedule number or form 886-a name of taxpayer tax identification_number last digits year period ended department of the treasury - internal_revenue_service explanation of items date exhibit december 20xx b i substantially more than half of the assets of which are devoted directly to such activities or to functionally related businesses as defined in paragraph or to both or are stock of a corporation which is controlled by the foundation and substantially_all of the assets of which are so devoted ii which normally makes qualifying distributions within the meaning of paragraph or of subsection g directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated in an amount not less than two-thirds of its minimum_investment_return as defined in subsection e or iii substantially_all of the support other than gross_investment_income as defined in sec_509 of which is normally received from the general_public and from or more exempt_organizations which are not described in sec_4946 with respect to each other or the recipient foundation not more than percent of the support other than gross_investment_income of which is normally received from any one such exempt_organization and not more than half of the support of which is normally received from gross_investment_income notwithstanding the provisions of subparagraph a if the qualifying distributions within the meaning of paragraph or of subsection g of an organization for the taxable_year exceed the minimum_investment_return for the taxable_year clause ii of subparagraph a shall not apply unless substantially_all of such qualifying distributions are made directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated sec_53_4942_b_-1 defines an operating_foundation to mean any private_foundation which makes qualifying distributions directly for the active_conduct of activities constituting its charitable educational or other similar purposes for which it is organized and operated sec_170 provides that the percent limitation applies to all public_charities code pc all private operating_foundations code pof certain private_foundations that distribute the contributions they receive to public_charities and private operating_foundations within months following the year of receipt and certain private_foundations the contributions to which are pooled in a common fund and the income and corpus of which are paid to public_charities the percent limitation applies to private_foundations code pf other than those previously mentioned that qualify for a percent limitation organization’s position the organization stated in their response dated february 20xx as long as it does not affect the ability of our donors to take a tax deduction on funds donated to the organization it should not make a difference on how we are classified catalog number 20810w page www irs gov form 886-a rev date department of the treasury - internal_revenue_service form 886-a name of taxpayer tax identification_number last digits year period ended explanation of items scheaue number or december 20xx government’s position it is the government's position that foundation as they fail to conduct any substantial exempt_activities conducts fundraising activities and distributes the majority of the funds raised to the should not be classified as a private operating primarily an sec_501 public charity fails to qualify as a private_operating_foundation within the meaning of sec_4942 and sec_53_4942_b_-1 as it is not directly involved in activities that further sec_501 charitable purposes conclusion based on the foregoing reasons c as a private_operating_foundation foundation effective january 20xx fails to qualify for exemption under section qualifies as a private non-operating catalog number 20810w page www irs gov form 886-a rev
